UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1312


KENNETH A. WHITE,

                Plaintiff - Appellant,

          v.

LEROY   SCOTT   OWENS,  VP,   Old   Republic    National   Title
Insurance; CHAGRIN VALLEY TITLE & ESCROW AGENCY; GENERAL
TITLE & TRUST COMPANY; DOUGLAS KING, Esq.; STEPHEN D.
STEINOUR, CEO, Chairman, President, Huntington National
Bank; ROGER CASALE, VP, Sky Bank (bought by Huntington Nat’l
Bank in 2007); RYAN HOWARD, Mortgage Loan Originator, Sky
Bank (bought by Huntington Nat’l Bank in 2007); ROBERT
ROSPLOCK, Esq.; NANCY LUXENBERG; MONICA E. RUSSELL, Attorney
at Law; DANIEL A. FRIEDLANDER; ROBERT H. YOUNG, Esq.;
HUNTINGTON NATIONAL BANK; ONE THROUGH TWENTY JOHN & JANE
DOES; OLD REPUBLIC NATIONAL TITLE INSURANCE, 400 Second
Avenue South, Minneapolis, Minnesota 55401, and; OLD
REPUBLIC    NATIONAL   TITLE   INSURANCE;     TITLE    HOLDINGS,
LTD/CHARGIN    VALLEY    TITLE    &    ESCROW     AGENCY;    SKY
BANK/HUNTINGTON NAT’L BANK,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-07965)


Submitted:   September 30, 2015                Decided: October 6, 2015


Before NIEMEYER     and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Kenneth A. White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kenneth A. White, a federal inmate, appeals the district

court’s    order    accepting     the   recommendation      of    the   magistrate

judge and dismissing, under 28 U.S.C. § 1915(e)(2)(B) (2012),

White’s second amended complaint filed in his civil action.                    We

have     reviewed    the     record     and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     White v. Owens, No. 1:12-cv-07965 (S.D. W. Va. March 12,

2015).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented    in   the   materials

before    this   court     and   argument     would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         3